EXHIBIT 99.3 STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (the "Agreement") is entered this 17th day of October, 2011 ("Effective Date"), by and between: John Kueber "Seller", and Kenneth Carter "Purchaser, with reference to the following: RECITALS The Purchaser desires to purchase a block of restricted shares of Introbuzz, and Seller is therefore willing to enter into a Stock Purchase Agreement with Purchaser upon the terms and conditions set forth herein. Now therefore, in consideration of the foregoing, of the mutual promises herein set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.) Stock Sale: Seller will transfer 6,000,000 restricted common shares of Introbuzz to the Purchaser on the date hereof. The shares transferred under this paragraph are restricted pursuant to Rule 144 and are not subject to any liens or encumbrances. 2.) Purchase Price: The Purchaser will pay by wire transfer the sum of $600.00 (six hundred dollars) which will represent the full payment for 6,000,000 shares of Introbuzz stock. Alternatively the Purchaser may pay by Cashiers check or certified bank check. 3.) Advances: Seller transfers all rights to notes payable by Introbuzz, which have not been formalized by a promissory note, to Purchaser. The value of the notes is $47,000 as of October 17, 2011. 4.) Miscellaneous. No waiver of any of the provisions of this Agreement shall be deemed or shall constitute a waiver of any other provision and no waiver shall constitute a continuing waiver. No waiver shall be binding unless executed in writing by the party making the waiver. No supplement, modification or amendment of this Agreement shall be binding unless executed in writing by all parties. This Agreement constitutes the entire agreement between the parties and supersedes any prior agreements or negotiations. 5.) Representation. Seller makes no representation of any nature regarding the shares being sold except as to ownership and authority to convey. Buyer has made its own investigation of the shares, the Company and is a sophisticated investor, capable of assuming the risk associated with the small "penny stock" company and the possibility of losing the entire investment. Buyer: Seller: By: /s/ Kenneth Carter By: /s/ John Kueber Kenneth Carter John Kueber
